Citation Nr: 1310145	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-37 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries (frostbite) of the feet, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for blurry vision (eye disorder), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a chronic disability manifested by recurrent heatstroke, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a chronic disability manifested by drooling, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a chronic disability manifested by whole body muscle pain and tightness, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a chronic disability manifested by hyperglycemia, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for back disability.

8.  Entitlement to service connection for bronchitis, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for vertigo (claimed as presyncope syndrome), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1986 to August 2009.  He had active duty in the Southwest Asia Theater of Operations during the Persian Gulf War from January to May 1991 and from March to April 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated September 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran is a participant of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

In an August 2010 statement, the Veteran wrote that he intended to appeal his neck disability rather than his back disability.  In December 2010, the VA sent the Veteran a letter asking him whether he wanted to withdraw his appeal for service connection for back disability.  Because there is no evidence that the Veteran responded to that letter, the issue of service connection for back disability remains in appellate status.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran does not have a current disability of frostbite or frostbite residuals.  

3.  The Veteran does not have a current disability manifested by blurry vision.

4.  The Veteran does not have a current disability manifested by recurrent heat stroke.

5.  The Veteran does not have a current disability manifested by drooling.

6.  The Veteran does not have a current disability manifested by whole body muscle pain and tightness.

7.  The Veteran's current hyperglycemia does not constitute a disease or disability for VA compensation purposes.

8.  The Veteran sustained a back injury in service.

9.  Symptoms of a back disability were chronic in service.

10.  The Veteran's currently diagnosed back disability is related to active service.

11.  Symptoms of bronchitis were chronic in service.

12.  The Veteran's currently diagnosed bronchitis is related to active service.

13.  Symptoms of vertigo were chronic in service.

14.  The Veteran's currently diagnosed vertigo is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a cold weather injury to the feet have not been met.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2012).

2.  The criteria for service connection for an eye disorder have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2012).

3.  The criteria for service connection for recurrent heat stroke have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2012).

4.  The criteria for service connection for a chronic disability manifested by drooling have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2012).

5.  The criteria for service connection for a chronic disability manifested by whole body muscle pain and tightness have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2012).

6.  The criteria for service connection for hyperglycemia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

8.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bronchitis are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

9.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for vertigo are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  The conditions at issue: frostbite residuals, eye disorder, recurrent heat stroke, whole body muscle pains, and hypergylcemia, are not "chronic diseases" listed under 38 C.F.R. § 3.309(a), therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  A Persian Gulf Veteran is one who served in Southwest Asia (including Iraq) at any time since August 1990.  38 C.F.R. §§ 3.2, 3.317.  Based upon a review of service records, the Board finds that the Veteran is a Persian Gulf Veteran.  The DD Form 214 reflects that the Veteran had service in the Southwest Asia theater of operations from January to May 1991 and from March to April 1993.

Service Connection for Frostbite Residuals

The Veteran contends that service connection is warranted for frostbite residuals.  For the reasons that follow, the Board finds that the Veteran does not have current frostbite disability.

The Board finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of frostbite in service.  Service treatment records are negative for any complaints or treatment for frostbite.  

As noted above, because the Veteran's frostbite residuals are not defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities do not apply, and evidence of a continuity of symptomatology after service is not sufficient by itself to support the claim.  See Walker.  Service connection may still be established if all the evidence of record shows that the Veteran has current frostbite residuals that are related to active service.  See 38 C.F.R. §§ 3.303(d).  

The post-discharge evidence of record does not contain any notation indicating a diagnosis of frostbite or frostbite residuals.  In the April 2007 VA general medical examination, the Veteran reported a cold injury in service in 1987 and that his symptoms have been continuous since service separation.  The VA examiner reported that an examination of the extremities did not reveal any atrophic skin changes, ulceration, gangrene, ischemic limb pain, or persistent coldness.  The VA examiner opined that there was no pathology to render a diagnosis of frostbite or frostbite residuals.  

In the April 2009 VA general medical examination, the VA examiner reported no discoloration of the feet, skin texture was normal, and no edema was present.  The VA examiner opined that there was no pathology to render a diagnosis of frostbite or frostbite residuals and the Veteran specifically reported that he did not acquire any cold injury while in service.  

In VA treatment records dated from June 2009 to July 2010, the Veteran did not report or receive any treatment for symptoms of frostbite.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention chronic frostbite symptoms in service, or continuous frostbite symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991); Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence). 

The VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  As noted above, the Veteran was provided multiple VA examinations to determine whether he had any frostbite disability, but no such condition was shown.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.  In this case, the record of evidence indicates that the Veteran's feet were examined on several occasions by VA medical providers in different contexts, including for treatment purposes.  The treatment reports and examination reports on these occasions show no continuous frostbite symptoms since service, or show currently diagnosed frostbite or frostbite residuals.  

The Board has also considered entitlement to service connection for frostbite as due to undiagnosed illness; however, a grant of service connection on such a basis also requires that objective indications of a "qualifying chronic disability" became manifest either during active service in Southwest Asia or to a compensable degree not later than December 31, 2016.  See 38 C.F.R. § 3.317 (as revised by 76 Fed. Reg. 81834 (Dec. 29, 2011)).  Here, there are simply no objective findings of frostbite, or disability manifested by frostbite residuals, either during or after service.  As such, service connection is not warranted as no current disability, to include as due to an undiagnosed illness, is shown.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for frostbite, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for an Eye Disorder

The Veteran contends that service connection is warranted for an eye disorder manifested by blurry vision.  For the reasons that follow, the Board finds that the Veteran does not have a current disability manifested by blurry vision.

Service treatment records reflect that the Veteran was treated for blurry vision.  In a September 2004 service treatment record, the Veteran reported blurred vision.  The service examiner reported a normal eye examination.  In an August 2006 service treatment record, the Veteran reported episodes of blurry vision that resolved spontaneously.  In an undated service retirement "Report of Medical History," the Veteran specifically denied any eye trouble.  In an undated service retirement "Report of Medical Examination," the service examiner did not report any eye disorder or eye disorder symptoms.  

As noted above, because the Veteran's eye disorder is not defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities do not apply, and evidence of a continuity of symptomatology after service is not sufficient by itself to support the claim.  See Walker.  Service connection may still be established if all the evidence of record shows that the Veteran has a current eye disorder that is related to active service.  See 38 C.F.R. §§ 3.303(d).  

The post-discharge evidence of record does not contain any notation indicating a diagnosis of an eye disorder.  In the April 2007 VA vision examination, the VA examiner reported normal vision.  The VA examiner opined that there was no pathology to render a diagnosis for an eye disorder.  In the April 2009 VA general medical examination, the VA examiner reported a normal eye examination.  

In VA treatment records dated from June 2009 to July 2010, the Veteran did not report or receive any treatment for symptoms of an eye disorder.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention chronic eye disorder symptoms in service, or continuous eye disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond; Gardin, 613 F.3d at 1380. 

The VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  As noted above, the Veteran was provided a VA examination to determine whether he had any eye disability, but no such condition was shown.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.  In this case, the record of evidence indicates that the Veteran's eyes were examined on several occasions by VA medical providers in different contexts, including for treatment purposes.  The treatment reports and examination reports on these occasions show no continuous eye disorder symptoms since service, or show currently diagnosed eye disorder.  

The Board has considered the Veteran's statements.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

The Veteran is competent to report that he experienced blurry vision; however, his statements are not sufficient and competent to establish a diagnosis of an eye disability because a layperson is not competent to identify the condition.  See Jandreau.  To the extent that he is competent, his contentions are outweighed by the VA examination evidence noted above.  

The Board has also considered entitlement to service connection for an eye disorder as due to undiagnosed illness; however, a grant of service connection on such a basis also requires that objective indications of a "qualifying chronic disability" became manifest either during active service in Southwest Asia or to a compensable degree not later than December 31, 2016.  See 38 C.F.R. § 3.317 (as revised by 76 Fed. Reg. 81834 (Dec. 29, 2011)).  During service, the Veteran reported blurry vision; however, there are simply no objective findings of an eye disorder, or disability manifested by blurry vision, either during or after service.  The evidence revealed that the blurry vision was intermittent, and resolved spontaneously.  Further, these intermittent symptoms are not described as chronic.  Consequently, the Veteran's symptom of blurry vision does not rise to the level of a chronic multisymptom illness that has manifested to a compensable degree.  As such, service connection is not warranted as no current disability, to include as due to an undiagnosed illness, is shown.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an eye disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Disability Manifested by Recurrent Heat Stroke

The Veteran contends that service connection is warranted for recurrent heat stroke.  For the reasons that follow, the Board finds that the Veteran does not have a current disability manifested by recurrent heat stroke.  

Service treatment records reflect that the Veteran was treated for recurrent heat stroke.  In an October 1994 service treatment record, the service examiner reported dehydration with possible heat exhaustion.  In a December 1994 service treatment record, the service examiner reported a recurrent heat injury.  In an April 2003 service treatment record, the service examiner diagnosed repetitive heat stroke.  In an October 2003 service treatment record, the Veteran was placed on temporary profile for recurrent heat exhaustion.  In an April 2004 service treatment record, the service examiner diagnosed heat exhaustion.  In an undated service retirement "Report of Medical Examination," the service examiner did not report any heat stroke or heat stroke symptoms.

As noted above, because the Veteran's recurrent heat stroke is not defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities do not apply, and evidence of a continuity of symptomatology after service is not sufficient by itself to support the claim.  See Walker.  Service connection may still be established if all the evidence of record shows that the Veteran has a current disability manifested by recurrent heat stroke that is related to active service.  See 38 C.F.R. §§ 3.303(d).  

The post-discharge evidence of record does not contain any notation indicating a diagnosis of recurrent heat stroke or recurrent heat stroke residuals.  In the April 2007 VA medical examination, the VA examiner opined that there was no pathology to render a diagnosis for status post heat stroke.  In the April 2009 VA general medical examination, the VA examiner opined that there was no pathology to render a diagnosis for heat stroke.  

In VA treatment records dated from June 2009 to July 2010, the Veteran did not report or receive any treatment for symptoms of recurrent heat stroke.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention chronic heat stroke symptoms in service, or continuous heat stroke symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond; Gardin, 613 F.3d at 1380. 

The VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  As noted above, the Veteran was provided multiple VA examinations to determine whether he had any recurrent heat stroke or recurrent heat stroke residuals, but no such condition was shown.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.  In this case, the record of evidence indicates that the Veteran was examined on several occasions by VA medical providers in different contexts, including for treatment purposes.  The treatment reports and examination reports on these occasions show no continuous recurrent heat stroke symptoms since service, or show currently diagnosed recurrent heat stroke or recurrent heat stroke residuals.  

The Board has considered the Veteran's statements.  The Federal Circuit has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  The Veteran is competent to report that he experienced heat stroke symptoms; however, his statements are not sufficient and competent to establish a diagnosis of a disability manifested by recurrent heat stroke symptoms, because a layperson is not competent to identify the condition.  See Jandreau. 

The Board has also considered entitlement to service connection for recurrent heat stroke as due to undiagnosed illness; however, a grant of service connection on such a basis also requires that objective indications of a "qualifying chronic disability" became manifest either during active service in Southwest Asia or to a compensable degree not later than December 31, 2016.  See 38 C.F.R. § 3.317 (as revised by 76 Fed. Reg. 81834 (Dec. 29, 2011)).  During service, the Veteran's complaints were attributed to diagnosed heat stroke and heat exhaustion.  He specifically denied treatment for heat stroke symptoms since service and the medical records associated with the claims file do not document any treatment or diagnosis for his recurrent heat stroke after service.  Consequently, the Veteran's symptoms of heat stroke and heat exhaustion do not rise to the level of a chronic multisymptom illness that has manifested to a compensable degree.  As such, service connection is not warranted as no current disability, to include as due to an undiagnosed illness, is shown.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for recurrent heat stroke, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Disability Manifested by Drooling

The Veteran contends that service connection is warranted for a disability manifested by drooling.  For the reasons that follow, the Board finds that the Veteran does not have current disability manifested by drooling.

The Board finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of drooling in service.  Service treatment records are negative for any complaints or treatment for drooling.  

As noted above, because the Veteran's drooling is not defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities do not apply, and evidence of a continuity of symptomatology after service is not sufficient by itself to support the claim.  See Walker.  Service connection may still be established if all the evidence of record shows that the Veteran has a current disability manifested by drooling that is related to active service.  See 38 C.F.R. §§ 3.303(d).  

The post-discharge evidence of record does not contain any notation indicating a diagnosis of a disability manifested by drooling.  In the April 2007 VA general medical examination, the Veteran reported drooling since 1991 in service and that his symptoms have been continuous since service separation.  The VA examiner opined that there was no pathology to render a diagnosis of a disability manifested by drooling.  The VA examiner reported that there was no finding of smell or taste problems.  

In the April 2009 VA general medical examination, the Veteran reported excessive drooling when suffering a seizure attack and during a migraine.  The VA examiner did not diagnose any disability manifested by drooling.  

In VA treatment records dated from June 2009 to July 2010, the Veteran did not report or receive any treatment for symptoms of drooling.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention chronic drooling symptoms in service, or continuous drooling symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond; Gardin, 613 F.3d at 1380. 

The VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  As noted above, the Veteran was provided multiple VA examinations to determine whether he had any disability manifested by drooling, but no such condition was shown.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.  In this case, the record of evidence indicates that the Veteran was examined on several occasions by VA medical providers in different contexts, including for treatment purposes.  The treatment reports and examination reports on these occasions show no continuous drooling symptoms since service, or show a currently diagnosed disability manifested by drooling.  

The Board has considered the Veteran's statements.  The Federal Circuit has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  The Veteran is competent to report that he experienced drooling; however, his statements are not sufficient and competent to establish a diagnosis of a disability manifested by drooling, because a layperson is not competent to identify the condition.  See Jandreau.

The Board has also considered entitlement to service connection for a disability manifested by drooling as due to undiagnosed illness; however, a grant of service connection on such a basis also requires that objective indications of a "qualifying chronic disability" became manifest either during active service in Southwest Asia or to a compensable degree not later than December 31, 2016.  See 38 C.F.R. § 3.317 (as revised by 76 Fed. Reg. 81834 (Dec. 29, 2011)).  Here, there are simply no objective findings of a disability manifested by drooling, either during or after service.  As such, service connection is not warranted as no current disability, to include as due to an undiagnosed illness, is shown.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by drooling, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Disability Manifested by Whole Body Muscle Pain and Tightness

The Veteran contends that service connection is warranted for whole body muscle tightness.  For the reasons that follow, the Board finds that the Veteran does not have a current disability manifested by whole body muscle tightness.

Service treatment records reflect that the Veteran was treated for muscle pain and tightness.  In a June 2005 service treatment record, the Veteran reported experiencing seizure-like episodes where his muscles would cramp up.  The Veteran also reported diffuse arthralgias in the legs and arms.  The service examiner diagnosed muscle weakness.  

In an undated service retirement "Report of Medical Examination," the service examiner did not report any muscle pain or tightness.  In an undated service retirement "Report of Medical History," the Veteran reported muscle pain in the arms and legs.  

Even though the Veteran's service treatment records reflect treatment for muscle pain and tightness in service, the post-discharge evidence of record does not contain any notation indicating a diagnosis of a disability manifested by muscle pain and tightness.  As noted above, because the Veteran's whole body muscle pain is not defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities do not apply, and evidence of a continuity of symptomatology after service is not sufficient by itself to support the claim.  See Walker.  Service connection may still be established if all the evidence of record shows that the Veteran has whole body muscle pain that is related to active service.  See 38 C.F.R. §§ 3.303(d).  

In the April 2007 VA general medical examination, the Veteran reported whole body muscle tightness since 1991 in service and that his symptoms have been continuous since service separation.  The VA examiner reported that the Veteran did not suffer from any muscular pain.  The VA examiner further reported that no tender points were detected during the examination and that there was no generalized muscle weakness or muscle wasting.  The VA examiner opined that there was no pathology to render a diagnosis of a disability manifested by whole body muscle pain and tightness.  In the April 2009 VA general medical examination, the VA examiner reported no generalized muscle weakness or muscle wasting.  

In VA treatment records dated from June 2009 to July 2010, the Veteran did not report or receive any treatment for symptoms of whole body muscle pain or tightness.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention chronic whole body muscle pain or tightness symptoms in service, or continuous whole body muscle pain or tightness symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond; Gardin, 613 F.3d at 1380. 

The VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  As noted above, the Veteran was provided multiple VA examinations to determine whether he had any disability manifested by whole body muscle pain or tightness, but no such condition was shown.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.  In this case, the record of evidence indicates that the Veteran was examined on several occasions by VA medical providers in different contexts, including for treatment purposes.  The treatment reports and examination reports on these occasions show no continuous whole body muscle pain or tightness symptoms since service, or show a current disability manifested by whole body muscle pain or tightness.  

The Board has considered the Veteran's statements.  The Federal Circuit has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  The Veteran is competent to report that he experienced muscle pain; however, his statements are not sufficient and competent to establish a diagnosis of a disability manifested by whole body muscle pain and tightness, because a layperson is not competent to identify the condition.  See Jandreau.

The Board has also considered entitlement to service connection for a disability manifested by whole body muscle pain and tightness as due to undiagnosed illness; however, a grant of service connection on such a basis also requires that objective indications of a "qualifying chronic disability" became manifest either during active service in Southwest Asia or to a compensable degree not later than December 31, 2016.  See 38 C.F.R. § 3.317 (as revised by 76 Fed. Reg. 81834 (Dec. 29, 2011)).  
During service, the Veteran reported muscle pain and tightness; however, while joint and muscle pain is a sign or symptom of a chronic multisymptom illness, there were no reports or findings of other overlapping symptoms or signs or any inconsistent laboratory findings.  Further, these intermittent symptoms are not described as chronic.  These intermittent symptoms of localized joint and muscle pain - without any of the other signs and symptoms of a chronic nature as described in the laws and regulations related to gulf war illness - is simply not enough to warrant an award of service connection.  The medical records associated with the claims file also do not document any treatment or diagnosis for muscle pain or tightness after service.  As such, service connection is not warranted as no current disability, to include as due to an undiagnosed illness, is shown.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by whole body muscle pain or tightness, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Hyperglycemia

The Veteran contends that he had hyperglycemia during active service.  As noted above, based upon a review of service records, the Board has found that the Veteran is a Persian Gulf Veteran.

The Veteran seeks service connection for hyperglycemia.  Hyperglycemia is merely abnormally increased glucose levels in the blood as determined by laboratory testing.  Dorland's Illustrated Medical Dictionary, p. 901 (31st ed. 2007).

While post-service treatment records indicate that the Veteran has been diagnosed with hyperglycemia, service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. §§ 1110, 1131; see 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself).

Despite the nominal diagnosis of hyperglycemia in this case, this is a laboratory finding that manifests itself only in laboratory test results and is not itself a disability for which service connection can be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

Accordingly, because hyperglycemia is not a current disability for which service connection may be granted, service connection for hyperglycemia must be denied on the basis of absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for Back Disability

The Veteran contends that his back disability originated in service and has continued since that time.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a back injury in service and that back disability symptoms were chronic in service.  

In a January 2004 service Medical Board "Report of Medical History," the Veteran reported back pain since service in the Gulf War in 1991.  In the undated service retirement "Report of Medical History," the Veteran reported back pain since service in the Gulf War in 1991.  In this regard, the Board acknowledges that the Veteran can provide competent evidence about what he experienced; for example, his statements are competent evidence as to his back pain symptoms in. See e.g., Layno, 6 Vet. App. at 465; Jandreau.  

In the April 2009 VA general medical examination, the Veteran reported a back disability since 2000.  The VA examiner diagnosed chronic lumbar strain.  

The Board finds that, because the diagnosis of chronic lumbar strain was rendered while the Veteran was still on active duty, there is no need for competent medical nexus opinion evidence to relate the diagnosed back disability to service.  The in-service clinical findings and current diagnosis of chronic lumbar strain establishes the requirement of currently diagnosed disability that is the same as the diagnosed disability in service.  See 38 C.F.R. § 3.303(b) (with chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes).  Significantly, there is no evidence of record to suggest that the back disability developed as a result of an intercurrent cause.  See Groves v. Peake, 523 F.3d 1306, 1309-10 (Fed. Cir. 2008).  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a back disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bronchitis

The Veteran contends that his bronchitis originated in service and has continued since that time.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that bronchitis symptoms were chronic in service.  

In a January 2004 service Medical Board "Report of Medical History," the Veteran reported being diagnosed with bronchitis.  In a February 2005 service treatment record, the Veteran was treated for coughing and a sore throat; the service examiner diagnosed bronchitis.  In an April 2005 service treatment record, the Veteran was treated for cough; the service examiner diagnosed bronchitis.  

In the April 2009 VA examination, the Veteran reported his bronchitis had existed for eleven years.  The VA examiner diagnosed bronchitis.  

The Board finds that, because the diagnosis of bronchitis was rendered while the Veteran was still on active duty, there is no need for competent medical nexus opinion evidence to relate the diagnosed bronchitis to service.  The in-service clinical findings and current diagnosis of bronchitis establishes the requirement of currently diagnosed disability that is the same as the diagnosed disability in service.  See 38 C.F.R. § 3.303(b) (with chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes).  Significantly, there is no evidence of record to suggest that bronchitis developed as a result of an intercurrent cause.  See Groves, 523 F.3d at 1309-10.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bronchitis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Vertigo

The Veteran contends that his vertigo (claimed as presyncope syndrome) originated in service and has continued since that time.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that vertigo symptoms were chronic in service.  

In a June 2005 service treatment record, the Veteran reported experiencing episodes of headaches and muscle spasms, where the Veteran was unable to speak.  The service examiner diagnosed presyncope syndrome.  In a September 2005 service treatment record, the Veteran reported episodes of chest pains and muscle spasms.  The service examiner diagnosed paroxysmal tachycardia and presyncope syndrome.  

In the April 2009 VA examination, the Veteran reported symptoms of headaches and dizziness since 1991.  The VA examiner diagnosed presyncope syndrome.  In the December 2009 VA examination, the Veteran reported symptoms of dizziness and imbalance since 1991.  The VA examiner diagnosed vertigo.

The Board finds that, because the diagnosis of presyncope syndrome was rendered while the Veteran was still on active duty, there is no need for competent medical nexus opinion evidence to relate the diagnosed presyncope syndrome and vertigo to service.  The in-service clinical findings and current diagnosis of presyncope syndrome and vertigo establishes the requirement of currently diagnosed disability that is the same as the diagnosed disability in service.  See 38 C.F.R. § 3.303(b) (with chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes).  Significantly, there is no evidence of record to suggest that vertigo developed as a result of an intercurrent cause.  See Groves, 523 F.3d at 1309-10.  

The Board finds that there is additional competent evidence of a relationship between the Veteran's currently diagnosed vertigo and active service.  Specifically, the Veteran reported chronic symptoms of dizziness, headaches, and imbalance in service and that he has experienced those same symptoms continuously since service separation.  The same symptoms formed the later diagnosis of vertigo.  Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in- service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for vertigo have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in March 2007 and March 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records and service treatment records have been obtained.

The Veteran was also provided with multiple VA examinations (the reports of which have been associated with the claims file) in April 2007 and April 2009.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis, 6 Vet. App. at 430.  

In light of the denial of the Veteran's claims for frostbite, eye disorder, recurrent heat stroke, drooling, whole body muscle pain, and hyperglycemia, no disability ratings or effective dates will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


















	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of cold injuries (frostbite) of the feet, to include as due to an undiagnosed illness, is denied. 

Service connection for an eye disorder, to include as due to an undiagnosed illness, is denied.

Service connection for a chronic disability manifested by recurrent heat stroke, to include as due to an undiagnosed illness, is denied.

Service connection for a chronic disability manifested by drooling, to include as due to an undiagnosed illness, is denied.

Service connection for a chronic disability manifested by whole body muscle pain and tightness, to include as due to an undiagnosed illness, is denied.

Service connection for a chronic disability manifested by hyperglycemia, to include as due to an undiagnosed illness, is denied.

Service connection for back disability is granted.

Service connection for bronchitis is granted.

Service connection for vertigo is granted.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


